Citation Nr: 0632768	
Decision Date: 10/23/06    Archive Date: 10/31/06

DOCKET NO.  05-03 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to an increased rating for bilateral pes planus 
with plantar fasciitis, calcaneal spurs and history of weak 
feet, current rated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran served on active duty from March 1943 to February 
1946, and from March 1948 to April 1953.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 decision of the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDING OF FACT

The veteran's bilateral pes planus with plantar fasciitis, 
calcaneal spurs and history of weak feet is not productive of 
marked deformity, indication of swelling on use, and 
characteristic callosities.  


CONCLUSION OF LAW

The criteria for rating in excess of 10 percent for bilateral 
pes planus with plantar fasciitis, calcaneal spurs and 
history of weak feet are not met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
(DC) 5276 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Prior to the initial adjudication of the claimant's claim, a 
letter dated in August  2002 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In addition, another VCAA letter was sent in June 
2003.  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letters told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

The claimant's pertinent VA medical treatment records and 
identified private medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  The claimant was also 
afforded VA examinations in July 2002 and June 2003.  
38 C.F.R. § 3.159(c)(4).  The records satisfy 38 C.F.R. 
§ 3.326.

There is no objective evidence indicating that there has been 
a material change in the service-connected bilateral foot 
disability since the claimant was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  See 
VAOPGCPREC 11-95.  The most recent VA examination report is 
thorough and supported by VA outpatient treatment records.  
The examination in this case is adequate upon which to base a 
decision.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The preponderance of the evidence is against assigning a 
higher rating, thus, there is no question as to an effective 
date to be assigned, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

In a September 1953 rating decision, service connection was 
granted for symptomatic weak foot and a 10 percent rating was 
assigned.  That rating has been confirmed and continued over 
the years.  He is rated as 10 percent disabling under DC 
5276.  

In July 2002, correspondence was received in which the 
veteran requested an increased rating.  

July 2002 VA outpatient records show that the veteran 
presented with complaints of right foot arch and anterior 
heel pain which had progressed over the years.  It was noted 
that he had leather shoes with "so-so" arch support.  
Examination revealed no redness, heat, or swelling of the 
right foot.  There was good arch preservation.  There was 
slight tenderness to compression over the anterior 
calcaneous.  The impression was plantar fasciitis.  He was 
given heel cup prosthetics and other appropriate instructions 
for relief.  

In August 2002, the veteran was seen by a private examiner 
for excruciating pain in the right foot on weight-bearing.  
The prosthetics from VA were not helping.  Another notation 
indicated that the veteran had fallen arch of the right foot.  

In August 2002, the veteran was afforded a VA examination.  
At that time, the veteran reported that his feet problems had 
increased over the last several months and that the right 
hurt more than the left.  He reported pain on walking, 
particularly of the heel, as well as stair climbing.  He 
denied swelling, stiffness, heat, redness, fatigability, or 
lack of endurance.  He had no symptoms at rest and his pain 
was relieved by rest.  Examination revealed full plantar 
dorsiflexion, eversion, and inversion.  There were no 
deformities.  Pulses were intact and there was no palpable 
tenderness.  There was no spasm.  Muscle strength in the feet 
was good.  His gait was normal.  The veteran did not use 
assistive devices.  There were no calluses, breakdowns, or 
unusual shoe wear or vascular changes.  His posture was 
normal on standing, squatting, sitting, supination, 
pronation, and rising on heels and toes.  There were no 
hammertoes, claw feet, or other deformity.  He had arches on 
standing and sitting.  They were minimal, however.  The 
veteran complained of generalized aching, but no pain in any 
particular pinpointed area.  There was no varus or valgus 
deformities.  The forefoot and midfoot were aligned properly.  
Achilles tendon was intact for weightbearing and non-
weightbearing.  The impression was history of weak foot, 
bilateral pes planus, and calcaneal spurs.  

Private medical records dated from April to July 2003 show 
that the veteran was seen for right heel and arch pain.  
There was no edema or limp.  Pedal pulses were palpable.  
There was no tissue breakdown or callus formation.  He had 
mild palpable pain in the right plantar fascia.  His feet 
were warm to the touch.  There was decreased hair growth on 
the legs.  There was intermittent claudication.  X-rays 
revealed a plantar calcaneal spur.  Bone density was within 
normal limits.  He was given Naproxen and told to do 
exercises, use ice, and use his inserts.  By July 2003, he 
presented with a mild limp, decreased range of motion of the 
right foot, and mild loss of medial longitudinal arch with 
weight bearing.  Pedal pulses were decreased.  However, there 
was no soft tissue breakdown and sensation was intact.  The 
veteran had osteoarthritis, pes planovalgus, and questionable 
small vessel disease.  

In June 2003, the veteran was afforded another VA 
examination.  It was noted that the veteran had aching of the 
feet.  The veteran reported occasional swelling of the right 
heel, but no weakness, stiffness, heat, or redness.  There 
was occasional fatigue and lack of endurance.  The veteran 
reported that they ached when he walked in general and when 
he walked or stood on concrete.  The veteran described that 
he was limited thirty percent when his feet flared up.  He 
did not use assistive devices.  The veteran had inserts for 
his shoes to raise his arches.  There was no problem with 
weight-bearing alignment.  There was no varus or valgus 
deformities.  The diagnoses were pes planus and hammertoe of 
the second toe of the right foot.  

Disabilities of the feet are governed by the provisions of 38 
C.F.R. § 4.71a, DCs 5276 through 5284.  Several disabilities 
listed in this portion of the rating schedule are expressly 
denoted as "unilateral," see, e.g., 38 C.F.R. § 4.71a, DCs 
5280, 5281 and 5282, while other disabilities are rated the 
same regardless of whether the disability present is 
unilateral or bilateral.  See, e.g., 38 C.F.R. § 4.71a, DC 
5279. Still, other disabilities are given one rating if the 
condition is unilateral and a different rating if the 
condition is bilateral.  See, e.g., 38 C.F.R. § 4.71a, DCs 
5276 and 5278.

Under DC 5276, a 10 percent evaluation is provided for 
moderate unilateral or bilateral pes planus with weight 
bearing line over or medial to the great toe, inward bowing 
of the tendo Achilles, and pain on manipulation and use of 
the feet.  A 20 percent evaluation is assignable for severe 
unilateral involvement, with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities, etc.  A 30 percent evaluation is 
assignable for severe bilateral involvement, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities, etc.  See 38 
C.F.R. § 4.71a, DC 5276.  

The veteran has bilateral pes planus with plantar fasciitis, 
and calcaneal spurs.  The veteran does not meet the criteria 
for a 30 percent rating under DC 5276.  The veteran does not 
have severe bilateral involvement.  He does not have marked 
deformity, indication of swelling on use, and characteristic 
callosities.  The veteran reports having occasional swelling, 
but there is no actual objective demonstration of such.  He 
also has pain, but pain is specifically contemplated within a 
10 percent rating.  Overall, the veteran's bilateral foot 
disorder includes plantar fasciitis with associated pain and 
some mild tenderness along with mild arch loss which more 
nearly approximates the 10 percent criteria under DC 5276.  
The directives of DeLuca are not for application as this code 
is not predicated on limitation of motion.  See Johnson.

The veteran has considered whether a higher rating is 
warranted under any other foot code.  A higher rating may be 
assigned based on bilateral claw foot.  See DC 5278.  The 
veteran does not have this disorder.  A higher rating may be 
assigned based on malunion or nonunion of the tarsal or 
metatarsal bones.  See DC 5283.  The veteran does not have 
this disorder.  A higher rating may also be assigned for 
moderately severe or severe foot injury.  See DC 5294.  The 
veteran does not have moderately severe or severe residuals 
of a foot injury.  Rather, the veteran has bilateral pes 
planus with other factors.  As such, this is the appropriate 
DC under which to rate the veteran.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the preponderance of the evidence is against a rating in 
excess of 10 percent.  


ORDER

Entitlement to an increased rating for bilateral pes planus 
with plantar fasciitis, calcaneal spurs and history of weak 
feet is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


